DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to applicant’s communications filed on 11/3/2021. Claims 1, 3-13, and 15-17 are currently pending and have been considered below.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome a prior art rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim recites newly amended functional limitation “sensing…”, “calculate…”, and “exclude” wherein the verbs take different forms inconsistently “–ing” or “present time”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electricity consumption type verifier configured to measure…”, “an electricity consumption pattern estimator configured to estimate…”, “an electricity consumption fluctuation rate calculator configured to calculate…”, “a potential reduction amount assessor to assess”, “a demand resource registration criteria ckecker configured to check…”, “a customer baseline load calculator configured to calculate…”, and “a customer baseline load calculation result outputter configured to output…” in claims 1, 3-6, 9-12; “selecting, by an electricity consumption type verifier…”, “calculating, by an electricity consumption pattern estimation unit and an electricity consumption fluctuation rate calculator…”, “assessing, by a potential reduction amount assessor…”, “checking, by a demand resource registration criteria checker…”, “calculating, by a customer baseline load calculator”, “the electricity consumption type verifier is configured to: calculate… and exclude…”  in claims 13 and 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitations “an electricity consumption type verifier configured to measure…”, “an electricity consumption pattern estimator configured to estimate…”, “an electricity consumption fluctuation rate calculator configured to calculate…”, “a potential reduction amount assessor to assess”, “a demand resource registration criteria checker configured to check…”, “a customer baseline load calculator configured to calculate…”, and “a customer baseline load calculation result outputter configured to output…” in claims 1, 3-6, 9-12; “selecting, by an electricity consumption type verifier…”, “calculating, by an electricity consumption pattern estimation unit and an electricity consumption fluctuation rate calculator…”, “assessing, by a potential reduction amount assessor…”, “checking, by a demand resource registration criteria checker…”, “calculating, by a customer baseline load calculator”, “the electricity consumption type verifier is configured to: calculate… and exclude…” in claims 13 and 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Dependent claims 3-12 and 15-17 are also rejected for the same reason by virtue of their dependency from claim 1 or 13 without remedying the deficiency identified above. 

Claim are 1, 3-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-17, Claim limitations ““an electricity consumption type verifier configured to measure…”, “an electricity consumption pattern estimator configured to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-13, and 15-17 are determined to be directed to an abstract idea. 
The claims 1, 3-13, and 15-17 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 

Regarding Step 2A-Prong 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claim 1 is directed specifically to the abstract idea of supporting collection of demand resources among electricity consumers in a micro grid by measuring an accuracy of reduction amount assessment for a customer, who participates as a demand resource among electricity consumers, to thereby verify whether the customer is employable as a demand resource customer; estimating an electricity consumption pattern of the customer; storing the estimated electricity consumption pattern of the customer; calculating an electricity consumption fluctuation rate of the customer using the electricity consumption pattern; assessing a potential reduction amount of the customer using the electricity consumption pattern; checking whether the sum of potential reduction amounts of the customers for whom the assessment is completed satisfies demand resource registration criteria; calculating, for the customers satisfying the demand resource registration criteria, customer baseline loads by project profitability is maximized; and outputting/providing a result of the calculation of the baseline load using a chart and a details table; wherein the estimating electricity consumption patterns of the customer {is} using actual electricity usage amount data; calculating an error between a customer baseline load and an actual electricity usage amount consumed during a verification target period by using a relative root mean squared error (RRMSE) technique so as to determine, on the basis of an RRMSE result, whether the customer is employable as a demand resource customer; all of which include mental processes (i.e., evaluating electricity consumption data to make a judgement/opinion about customer baseline loads, potential reduction and customer eligibility for a reduction program) and certain methods of organizing human activities based on commercial and legal interactions (contracts and sales behavior for 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1, 3-13, and 15-17 recite additional elements which are hardware or software elements such as various computer software/hardware modules including verifier, estimator, calculator, assessor, checker, outputter {configured to perform the functions of the invention}, a memory and electricity consumer database (storing various consumption related data), a sensor (to sense actual electricity usage amount data), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). Alternatively for claims 1 and 13, storing and retrieving data in a memory such as a database is and insignificant extrasolution activity which does not provide a practical application for the abstract idea (MPEP 2106.05(g)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) 
Regarding Step 2B of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1, 3-13, and 15-17 recite additional elements which are hardware or software elements, such as various computer software/hardware modules including verifier, estimator, calculator, assessor, checker, outputter {configured to perform the functions of the invention}, electricity consumer database (storing various consumption related data), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Alternatively for claims 1 and 13, storing and retrieving data in a memory such as a database is and insignificant extrasolution activity and well-understood, routine and conventional which do not provide significantly more to the abstract idea (MPEP 2106.05(d) & (g)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1, 3-13, and 15-17 that transform the exception into a patent eligible application such that the claims amount to 
	
Response to Arguments
Applicant’s arguments filed on 11/3/2021 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on Claim interpretation and rejections under 35 U.S.C. 112:
Applicants merely argued without any support or evidence from applicant’s disclosure proving structural support for the 112f invoking limitations. Accordingly, the claim interpretation and the corresponding rejections are maintained.

Arguments on Rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to an abstract idea. Examiner respectfully disagrees.
The use of an actual usage amount data is simply another parameter that is estimated/calculated/assessed as part of the abstract idea. While gathering the actual usage amount data using sensors is not part of abstract idea, this additional element simply uses a sensor as a tool to collect usage data and limits the use of abstract idea to a technological environment, which does not eliminate existence of the abstract idea or provide a practical application or significantly more to the abstract idea (MPEP 2106.05 f and h). Further, newly added limitations of storing data in a database is an additional element, however, it does not provide a practical application or significantly more to the abstract idea for the reasons provide in the rejection section above. Further the calculation of an error using an RRMSE 

Applicants also argued that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, additional limitations beyond the abstract idea in the claims merely include, under broadest reasonable interpretation, computer software/hardware modules including verifier, estimator, calculator, assessor, checker, outputter {configured to perform the functions of the invention}. Since the claims lack support for these claim limitations (See claim interpretation and rejections under 35 U.S.C. 112 provided above), it is hard if not impossible to successfully argue an improvement on these possible technological elements. Further, these additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)).
Further, the claim does not go into the technical details of a micro grid such as structural elements and their workings when the electricity is transmitted between the nodes of the grid or adjusting with transformer s or other technical elements the amount of electricity transmitted via each part of the grid. Instead the invention merely calculates an eligibility of 

Conclusion
Closest prior art to the inventions as recited in independent claims 1 and 13 include Kim et al (US 20170285612 A1), Smith et al (US 6785592 B1), Sick et al (US 20030216971 A1), Eda et al (US 20180240201 A1), Mitsumoto et al (WO 2013099323 A1) and Zhang et al (Y.Zhang, W.Chen, R.Xu and, J.Black, "A Cluster-Based Method for Calculating Baselines for Residential Loads,"in IEEE Transactions on Smart Grid,vol.7,no.5,pp.2368-2377,Sept.2016,doi:10.1109/TSG.2015.2463755.(Year:2016)). None of the prior art alone or in combination teach the claimed invention as recited in claims 1 and 13. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624